909 F.2d 1496
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Benjamin G. GARCIA, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 90-3216.
United States Court of Appeals, Federal Circuit.
July 24, 1990.

Before PLAGER, Circuit Judge, BENNETT, Senior Circuit Judge, and LOURIE, Circuit Judge.
PER CURIAM.


1
Benjamin G. Garcia seeks review of the final decision of the Merit Systems Protection Board, Docket No. SE08319010053 (January 29, 1990), affirming the Office of Personnel Management's reconsideration decision denying his application for benefits under the Civil Service Retirement Act (CSRA).  We affirm.

OPINION

2
We agree with the Board that petitioner has failed to prove by a preponderance of the evidence that he is entitled to a civil service annuity.  There is nothing in the record to establish that petitioner served in a civilian position covered by the provisions of the CSRA.


3
Title 5, U.S.C. Secs. 8331(1), 8333(a) (1988) require that an applicant for the CSRA benefits requested by petitioner demonstrate that he has completed at least five years of covered civilian service.  Petitioner's argument that he is entitled to CSRA benefits based on his military service confuses "creditable service" with "covered service."    An applicant for CSRA benefits must first establish that he or she has obtained the required five years of covered civilian service before creditable service, such as military service is considered to adjust the amount of the benefits to which an applicant may be entitled.


4
Petitioner's military service for less than three years is not sufficient, by itself, to meet the statutorily established eligibility requirements for CSRA benefits.